       CASE 0:20-cv-01028-PJS-HB Document 1 Filed 04/27/20 Page 1 of 9



                            UNITED STATES DISTRICT COURT

                               DISTRICT OF MINNESOTA


Jason George and Timothy Gillen and their                Civil File No: _______________
successors as Trustees of the Operating
Engineers Local #49 Health and Welfare Fund,
Michael Crabtree and his successors as a
Fiduciary of the Central Pension Fund of the
International Union of Operating Engineers
and Participating Employers, Marvin Hose and
Bruce Carlson, and their successors as
Trustees of the Local #49 International Union
of Operating Engineers and Associated
General      Contractors     of     Minnesota
Apprenticeship and Training Program, the
Operating Engineers Local #49 Health and
Welfare Fund, the Central Pension Fund of the
International Union of Operating Engineers
and Participating Employers, and the Local #49                               COMPLAINT
International Union of Operating Engineers
and Associated General Contractors of
Minnesota Apprenticeship and Training
Program,

              Plaintiffs,

vs.

Tree Top Clearing, Inc., and Paul Mielke,
individually,

              Defendants.


      Plaintiffs, as their Complaint against the Defendants, state and allege as follows:

                  IDENTITY OF PARTIES, JURISDICTION, VENUE

      1.     Plaintiffs are Trustees and Fiduciaries of the Operating Engineers Local

#49 Health and Welfare Fund, the Central Pension Fund of the International Union of

Operating Engineers and Participating Employers, and the Local #49 International Union



                                           1
       CASE 0:20-cv-01028-PJS-HB Document 1 Filed 04/27/20 Page 2 of 9



of Operating Engineers and Associated General Contractors of Minnesota Apprenticeship

and Training Program (“Funds”).

       2.     The Funds are multi-employer jointly-trusteed fringe benefit plans created

and maintained pursuant to § 302(c)(5) of the Labor Relations Management Act of 1974

(“LMRA”), as amended, 29 U.S.C § 186(c)(5). The Funds are administered in accordance

with the provisions of the Employee Retirement Income Security Act of 1974 (“ERISA”),

as amended 29 U.S.C. § 1001, et seq. The Funds are exempt from federal income

taxation pursuant to the Internal Revenue Code.

       3.     Defendant Tree Top Clearing, Inc. is a Minnesota business corporation with

the registered address of 4683 65th Street Southeast, Delano, Minnesota 55328.

Defendant Tree Top Clearing, Inc. is an employer within the meaning of Section (3)(5) of

ERISA, 29 U.S.C. § 1002(5).

       4.     Defendant Paul Mielke is an individual and Chief Executive Officer of

Defendant Tree Top Clearing, Inc. who agreed to be personally liable to the Operating

Engineers Local #49 Health and Welfare Fund. Defendant Paul Mielke has an address

of 4683 65th Street Southeast, Delano, Minnesota 55328. Defendant Paul Mielke is an

employer within the meaning of Section (3)(5) of ERISA, 29 U.S.C. § 1002(5).

       5.     This is an action by the Funds’ Trustees as fiduciaries to collect unpaid

fringe benefit contribution payments. Subject matter jurisdiction over this controversy,

therefore, is conferred upon this Court, without regard to the amount in controversy by

ERISA § 502(e)(1), 29 U.S.C. § 1132(e)(1); ERISA § 502(f), 29 U.S.C. § 1132(f), ERISA

§ 502(a)(3), 29 U.S.C. § 1132(a)(3); and ERISA § 515, 29 U.S.C. § 1145. Subject matter




                                           2
       CASE 0:20-cv-01028-PJS-HB Document 1 Filed 04/27/20 Page 3 of 9



jurisdiction is also conferred by LMRA § 301, 29 U.S.C. § 185 and the federal common

law developed thereunder.

       6.     The Funds are administered in Hennepin County, Minnesota, therefore,

venue is proper in this court pursuant to ERISA § 502(e)(2), 29 U.S.C. § 1132(e)(2).

                                        FACTS

      7.      The Funds re-allege incorporate by reference paragraphs 1-6 herein.

      8.      Since at least April 11, 2017, Defendants have been bound to a series of

collective bargaining agreements negotiated between the Associated General

Contractors of Minnesota, Highway, Railroad, and Heavy Construction Division, and the

International Union of Operating Engineers (“CBAs”) for work performed by Defendants

on the following projects: CSAH28 and CSAH63, Colleen, Dawn, Rustic Neighborhood

Reconstruction, City Project# 17—01, St. Cloud Technical High School Building at Clark

Field, Settlers Ridge, and Hackmnore Road and Hwy 101 (“Projects”).

      9.      Defendants are bound to the CBAs through the completion of the Projects.

      10.     Defendant Paul Mielke executed Participating Agreements for the Projects

with the Operating Engineers Local #49 Health and Welfare Fund (“Welfare Participating

Agreements”) individually and on behalf of Defendant Tree Top Clearing, Inc.

      11.     The CBAs incorporate by reference the terms of the Agreement and

Declaration of Trust for the Operating Engineers Local #49 Health and Welfare Fund and

the Trust Agreement for the Central Pension Fund of the International Union of Operating

Engineers and Participating Employers and the Local #49 International Union of

Operating Engineers and Associated General Contractors of Minnesota Apprenticeship

and Training Program (collectively referred to as “Trust Agreements”).



                                           3
       CASE 0:20-cv-01028-PJS-HB Document 1 Filed 04/27/20 Page 4 of 9



       12.      The Welfare Participating Agreements provide that in executing the

Welfare Participating Agreements, Defendant Paul Mielke agreed to bind Defendant Tree

Top Clearing, Inc. and himself individually to the full and faith full performance of the

Welfare Participating Agreements.

       13.      The CBAs and Trust Agreements require Defendant to contribute every

month, not later than the 15th day of the following month contributions to the Funds in an

amount set forth in the CBA for each hour worked by their employees on the Projects

covered by the CBAs.

       14.      The Welfare Participating Agreements require Defendants to submit

contributions to the Operating Engineers Local #49 Health and Welfare Fund in

accordance with the Welfare Participating Agreements.

       15.      The CBAs and Trust Agreements require Defendants to calculate the

contributions due and owing in any given month to the Funds on a remittance report form

which must be submitted with their monthly payment to the Funds for work performed on

the Projects.

       16.      The CBAs states that an employer shall be considered delinquent for a

particular month if the remittance report and payment are not postmarked on or before

the 15th day of the following month.

       17.      The CBAs and Trust Agreements permit the Funds or their authorized

agents to examine employer’s payroll and employment records whenever such

examination is deemed necessary by the Funds or their authorized agents in connection

with the proper administration of the Funds.




                                            4
       CASE 0:20-cv-01028-PJS-HB Document 1 Filed 04/27/20 Page 5 of 9



       18.    The CBAs and Trust Agreements require Defendants to promptly furnish to

the Funds or their authorized agents, on demand, all necessary employment and payroll

records relating to their employees covered by the CBAs who worked on the Projects for

examination whenever such examination is deemed necessary by the Funds or their

authorized agents.

       19.    The CBAs and Trust Agreements require Defendants to maintain adequate

records to identify the type of work being performed by its employees and the location of

such work to allow the Funds to determine whether Defendants are accurately reporting

hours to the Funds including contemporaneously accurate documentation showing what

employees performed what CBA-covered work on what projects for what hours on what

given date, i.e., the information typically maintained on timecards.

       20.    Independent of the CBAs and Trust Agreements, 29 U.S.C. § 1059 requires

employers such as Defendants to maintain and preserve contemporaneously accurate

documentation showing what employees performed what CBA-covered work on what

projects for what hours on what given date.

       21.    If Defendants fail to maintain satisfactory records from which the type of

work being performed by an individual or the location of the work may reasonably be

determined, Defendants are liable for all of the hours worked by that individual on the for

whom Defendants are unable to produce satisfactory records verifying the type of work

and location of the work being performed by that individual.




                                              5
       CASE 0:20-cv-01028-PJS-HB Document 1 Filed 04/27/20 Page 6 of 9



       22.       The CBAs prohibits Defendant from subcontracting any work covered by

the CBAs relating to the Projects unless the subcontractor agrees to comply with the

wages, fringe benefits and premium pay, and on-the-job conditions set forth in the CBAs

on the subcontracted project.

       23.       The CBAs state that if an employer becomes delinquent, it shall be required

to pay as liquidated damages an amount equal to 15% of the payment otherwise due.

       24.       The Trust Agreements provide for the payment of liquidated damages

when contributions are not timely submitted.

       25.       The CBAs state that delinquent employers shall be required to pay all costs

of collection actually incurred by the Funds, including all attorneys’ fees, service fees,

filing fees, court reporter fees, and all other fees, costs, disbursements incurred by or on

behalf of the Funds in collecting amounts due.

       26.       The Trust Agreements state that employers are liable for any attorneys’

fees or expenses incurred by the Funds in pursuing the collection of delinquent

contributions.

       27.       The Trust Agreements state that an employer is liable for interest on any

unpaid contributions.

                              COUNT I
        BREACH OF CONTRACT/FAILURE TO PERMIT REQUESTED AUDIT

       28.       The Funds re-allege and incorporate by reference paragraphs 1-27 herein.

       29.       The Funds’ authorized agent requested that Defendants produce a

complete set of payroll and employment records for the Projects as specified in the CBAs

and Trust Agreements for the period of April 11, 2017 through the present.




                                              6
       CASE 0:20-cv-01028-PJS-HB Document 1 Filed 04/27/20 Page 7 of 9



       30.    Defendants breached the terms of the CBA sand Trust Agreements by

failing to produce its records as reasonably requested by the Funds’ authorized agent.

       31.    Upon information and belief, Defendants employed individuals during the

period of April 11, 2017 through the present on the Projects on whose behalf accurate

contributions are due and owing.

       32.    Unless Defendants are ordered to specifically perform the obligation to

produce the records and permit the audit and are enjoined from further obstruction of

such procedure, the Funds will have no means of verifying the proper amounts due and

owing to them for work performed on the Projects, nor will the Funds have adequate

means of ascertaining the proper allocation of such contributions to Defendants

employees pursuant to ERISA, the CBAs and the Trust Agreements.

       33.    In the absence of this court’s order as requested, the Funds are without

adequate remedy at law and will be subject to irreparable harm.

       34.    Defendants should be enjoined from further refusal and failure to allow the

Funds’ authorized agent access to their relevant records pursuant to the CBAs, the Trust

Agreements, and ERISA.

       35.    Defendants are liable to the Funds for all hours worked by all of their

employees for whom Defendants are unable to produce satisfactory records verifying the

type of work performed or the location where the work was performed.

       36.    Pursuant to the CBAs and Trust Agreements, Defendants are liable to the

Funds for all attorney fees, service fees, filing fees, court reporter fees and other legal

costs and disbursements, as well as the auditing fees and costs incurred in conducting

such audit.



                                            7
       CASE 0:20-cv-01028-PJS-HB Document 1 Filed 04/27/20 Page 8 of 9



       37.    Defendants are liable to the Funds for interest charges on the unpaid

contributions for the Audit Period pursuant to the Trust Agreements.

                                        COUNT II
                                    ERISA DAMAGES

       38.    The Funds re-allege incorporate by reference paragraphs 1-37 herein.

       39.    The Funds are entitled to liquidated damages or double interest charges

on any amounts found to be due and owing under ERISA § 502(g), 29 U.S.C. § 1132(g).

       40.    The Funds are entitled to attorneys’ fees and costs incurred in this action

under ERISA § 502, 29 U.S.C. § 1132.

       41.    The Funds are entitled to interest under ERISA § 502, 29 U.S.C. § 1132.

                                  PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs demand judgment of this Court against Defendants as

follows:

       1.     For an Order adjudging that the Defendants are required to forthwith

produce for inspection and audit for the period of April 11, 2017 through the present any

records reasonably deemed necessary to the performance of such audit by the Plaintiffs’

authorized agent.

       2.     For an Order adjudging that the Defendants are enjoined from further

failure or refusal to produce such records and to permit such inspection, and from further

obstruction of Plaintiffs' auditing procedures.

       3.     For judgment against the Defendant Tree Top Clearing, Inc. for all unpaid

fringe benefit contributions discovered to be due to all Plaintiff fringe benefit funds

pursuant to the audit of the period of April 11, 2017 through the present plus all additional

amounts to which the Plaintiffs are entitled, including interest and liquidated damages.

                                              8
          CASE 0:20-cv-01028-PJS-HB Document 1 Filed 04/27/20 Page 9 of 9



        4.     For judgment against the Defendant Paul Mielke for all unpaid fringe benefit

contributions discovered to be due to the Operating Engineers Local #49 Health and

Welfare Fund pursuant to the audit of the period of April 11, 2017 through the present

plus all additional amounts to which the Plaintiffs are entitled, including interest and

liquidated damages.

        5.     For an award of costs, disbursements and attorney fees according to law.

        6.     For such other and future relief as the Court deems just, equitable or

proper.

Date: April 27, 2020                      MCGRANN SHEA CARNIVAL
                                          STRAUGHN & LAMB, CHARTERED


                                          By:    s/ Amy L. Court
                                                  Carl S. Wosmek (Atty. No. 300731)
                                                  Amy L. Court (Atty. No. 319004)
                                                  Christy E. Lawrie (Atty. No. 388832)
                                                 800 Nicollet Mall, Suite 2600
                                                 Minneapolis, MN 55402
                                                 Telephone: (612) 338-2525
                                                 csw@mcgrannshea.com
                                                 alc@mcgrannshea.com
                                                 cel@mcgrannshea.com

                                                 Attorney for Plaintiffs


1230500.DOCX




                                             9
